CLARK, Judge,
concurring.
I concur in the result reached by the majority opinion and I likewise agree that modification of a decree for support in a marriage dissolution case accomplished after the decision in State ex rel. Stanhope v. Pratt, 533 S.W.2d 567 (Mo. banc 1976) subjects the obligor, who thereafter willfully defaults, to the potential penalties incident to a finding of civil contempt. I question, however, the sanction given trial courts to exercise inherent contempt powers to coerce payments of support in marriage dissolution cases outside the procedures defined in § 452.345.1
It is to be assumed that the legislature and the authors of the model “no fault” laws were aware of that which members of the bar practicing in the field know intimately — that the former partners to a dissolved marriage seldom agree upon anything, least of all the record of credits and allowances against accrued support obligations. Moreover, the attraction to private counsel to enter upon representation of parties in post-dissolution collection proceedings is minimal if not non-existent.
To remedy these latent deficiencies, the legislature provided in § 452.345, first, that the payment record will be that of the circuit clerk because § 452.345 proceedings may not be followed unless the obligee has first arranged for payments to be made to that official. Second, the statute requires the prosecuting attorney to assist the obli-gee and the court by initiating contempt proceedings and following the case to final enforcement. The statute thus operates to minimize the trial court’s time in deciding disputes over payment accounting and provides services of counsel to implement an orderly processing of cases.
Proceedings outside § 452.345 addressed to the inherent power of the trial court and presented by a party to a dissolution case seeking aid in collection of support will frequently involve pro se appearance and will inevitably embroil the trial courts in time consuming wrangles over charges and credits without the benefit of orderly pleadings and records. Judge Bardgett in his concurrence in State ex rel. McCurley v. Hanna, 535 S.W.2d 107, 109 (Mo. banc 1976) notes the efficacy of § 452.345 and observes that he sees no cause to go beyond the procedure which the legislature has provided by statute.
I concur in result here because this court is bound by the holding in State ex rel. McCurley v. Hanna, supra, despite the deficiencies and future problems which that result entails.

. All statutory references are to RSMo 1978.